Citation Nr: 1230199	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  97-17 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected coronary artery disease, claimed as chest pain, sinus bradycardia, borderline electrocardiogram (EKG), and elevated cholesterol.

2.  Entitlement to an initial compensable disability rating for service-connected hypertension.

3.  Entitlement to service connection for a disability manifested by central nervous system ischemic changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to January 1996.  He was awarded a Purple Heart, Vietnam Service Medal, and a Vietnam Campaign Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA), Regional Offices (ROs).  An August 1996 rating decision of the RO in Denver, Colorado, in pertinent part, denied the Veteran's claims of entitlement to service connection for a heart disability and central nervous system ischemic changes.  The Veteran's claim file was subsequently transferred to the RO in Waco, Texas.  An October 2006 rating decision of the RO in Waco, Texas, denied his claim of entitlement to service connection for hypertension.  

In August 2006, the Board, in pertinent part, remanded the issues of entitlement to service connection for a heart disability and central nervous system ischemic changes for additional development; and in November 2008, the Board denied these claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Order, granting a February 2010 Joint Motion For Remand, the Court, in pertinent part, vacated the Board's decisions concerning the denial of the Veteran's claims of entitlement to service connection for a heart disability and central nervous system ischemic changes, and remanded the case to the Board for further development and readjudication in compliance with the directives specified.

These matters were then returned to the Board in October 2010 at which time they, with the issue of entitlement to service connection for hypertension, were remanded for additional development.  By an April 2011 decision of the Appeals Management Center (AMC), the Veteran's claims of entitlement to service connection for coronary artery disease, previously referred to as a heart disability, and hypertension were granted; and each were assigned initial noncompensable disability ratings.  The Board, in September 2011, remanded the remaining issue, entitlement to service connection for central nervous system ischemic changes for additional development.  The file has now been returned to the Board for further consideration.

In November 2011, the Veteran submitted a timely Notice of Disagreement (NOD) concerning the initial ratings assigned to his coronary artery disease and hypertension.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  The RO has not yet had the opportunity to issue a Statement of the Case (SOC) concerning the Veteran's "downstream" claims of entitlement to initial compensable disability ratings for his coronary artery disease and hypertension.  The Board is thus remanding these claims to the RO via the AMC to provide him the required SOC and to give him an opportunity, in response, to complete the steps necessary to perfect his appeal of these claims to the Board by filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement).  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As mentioned, the Veteran has submitted a timely NOD to initiate an appeal of the initial ratings assigned to his coronary artery disease and hypertension by the AMC in its April 2011 rating action.  He has not been provided a SOC concerning these claims, however, or given an opportunity in response to complete the steps necessary to perfect his appeal of these claims to the Board by filing a timely Substantive Appeal.  The Board thus has to remand these claims rather than merely refer them.  Manlincon, 12 Vet. App. 238. 

Unfortunately, as to the issue of entitlement to service connection for central nervous system ischemic changes, another remand is required in this case.  Although the Board sincerely regrets the additional delay, and is cognizant that this claim has been pending for many years, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran asserts that he has a disability manifested by central nervous system ischemic changes that is etiologically related to his period of active service.  He describes having experienced headaches as early as 1973 to 1974.  A review of his service treatment records reveals that a September 1994 Medical Board Report shows a diagnosis of ischemic central nervous system changes.  It was noted that evaluations with central nervous system imaging and neurology consultation were performed.  A December 1993 magnetic resonance imaging (MRI) study revealed a few areas of non-specific increased T-2 signal intensity in both the temporal lobe and posterior thalamus that were felt to be possibly related to ischemic episodes.  A carotid ultrasonography showed no occlusive vascular disease. 

A VA examination report dated in April 1997 shows that a computed tomography (CT) scan of the head revealed that intra-cerebral vascular structures exhibited no abnormalities.  The VA examination report indicates that central nervous system ischemia was not found.  Neurologic examination was unremarkable.  A VA examination report dated in October 2006 shows a diagnosis of asymptomatic lacunar infarcts in the left basal ganglia and capsule.  The examiner, however, opined that the current ischemic changes of the brain were less likely than not related to service or had its origin in service, but rather related to a recent light stroke that the Veteran sustained three years earlier.  The examiner stated that he based this opinion upon the findings of the 1997 CT scan of the brain which was normal, and that there was no evidence of ischemic changes in 1997. 

In December 2010, the Board determined that the examiner had not adequately explained the relationship of the current findings, if any, to the in-service ischemic central nervous system changes described in the September 1994 Medical Board report.  The examiner also had not adequately considered the competent lay evidence provided by the Veteran that he had symptoms associated with ischemic changes in service which had continued since.  Therefore, the issue was remanded so that the Veteran would be afforded an additional VA examination so as to ascertain the etiology of any current central nervous system ischemic changes, with consideration given to the Veteran's in-service diagnoses and his competent lay assertions. 

A VA neurological examination report dated in January 2011 shows that the Veteran's claims file was reviewed by the examiner in conjunction with conducting the examination of the Veteran.  The Veteran reported having developed visual difficulty around 1973 to 1974.  He added that he began having migraine headaches about 20 years ago accompanied by floating bodies and a flashing light type of visual disturbance.  Between 1973 to 1974, he started having intermittent vision loss, dizziness, and nausea.  Not all the episodes were associated with a headache, chest pain, palpitations, or shortness of breath.  He would feel general weakness, but no loss of consciousness.  There was no associated convulsive activity.  There was no associated lateralizing weakness or numbness.  Recent episodes would become stronger and in the last three to four years there were more associated with vertigo.  He had been given a diagnosis of transient ischemic attacks during service. 

Following examination of the Veteran, the examiner indicated that the visual difficulties described dated back more than 20 years.  The examiner further indicated that the Veteran had a history of migraine headaches which the examiner could not distinguish whether the visual disturbances were due to migraine headaches, vascular or dysrhythmic activity in the brain, or vascular scarring in the brain.  Further studies were ordered to identify if there were any significant dysrhythmic activity due to vascular scarring in the brain and to assess his cerebrovascular status and current neurologic difficulties.

An addendum to the January 2011 VA examination report dated in June 2011 shows that an electroencephalogram had not shown any dysrhythmic activity; an MRI scan of the brain had not shown any acute intracranial hemorrhage, midline shift, focal mass, or evidence of major territory acute cerebral infarction; and a magnetic resonance angiogram had shown normal carotid and vertebrobasilar
blood vessels.  The examiner explained that the Veteran had a history of migraine headaches dating back to his service.  Now the visual disturbance as he described might be representing visual or retinal migraines.  The examiner had not found any identifiable structural underlying psychological changes either in the brain or in the circulatory system to the brain which might have been causing symptoms.  The Veteran showed no dysrhythmic activity on the electroencephalogram suggestive of any seizure activity.  The examiner concluded that the symptoms were more likely than not due to retinal migraine which were associated with migrainous process dating back to his service.  The examiner further indicated that the Veteran be evaluated by a retinal specialist to make sure there is no underlying retinal pathology present causing the symptoms.

The Board, in its September 2011 remand, noted that a review of the Veteran's claims file revealed that the Veteran was not subsequently evaluated by a retinal specialist as directed by the VA examiner.  The Board thus remanded the issue so that the indicated evaluation could be undertaken.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board had no discretion and remanded the claim.

The Veteran was scheduled for a VA eye examination; however, a notation dated on September 27, 2011, indicates that the Veteran failed to report to the scheduled examination.  The AMC then issued a Supplemental Statement of the Case (SSOC) in June 2012, denying the Veteran's claim.  Generally, with respect to original service connection claims, when entitlement to a benefit cannot be established without a current VA examination, and a Veteran, without good cause, fails to report for the examination, the claim shall be adjudicated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2011).  However, in a July 2012 statement, the Veteran asserted that while he informed the RO of his whereabouts, he was scheduled for the VA examination while he was out of the state.  He reported that as per his usual schedule, he would be out of the state, and unavailable by phone or mail, until the middle or end of October 2012.  As good cause has been shown for not appearing at the VA examination scheduled in September 2011, the Board finds that the Veteran shall be scheduled for another VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a SOC addressing the claims of entitlement to initial compensable disability ratings for service-connected coronary artery disease and hypertension.  Advise him and his representative of the date on which the time allowed for perfecting a timely substantive appeal of these claims expires.  If he perfects his appeal by submitting a timely substantive appeal, then return the claims to the Board for further appellate consideration.

2.  Considering the Veteran's scheduling requirements as detailed in his July 2012 statement, reschedule him for an appropriate VA examination by a retinal specialist no sooner than November 2012, as directed in the June 2011 addendum to the January 2011 VA neurological examination report.  The claims file and a copy of this remand must be made available and reviewed by the examiner.  A discussion of the Veteran's documented medical history and assertions should also be included.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner is directed to identify whether the Veteran has any underlying retinal pathology present causing the Veteran's symptoms as described above, to include headaches, floating bodies, visual disturbance, intermittent vision loss, dizziness, and nausea.

The examiner is also asked to comment on whether the Veteran's disability, if present, is separate and distinct from the service-connected bilateral epiphora and cephalic migraine headaches.

If the Veteran has a separate and distinct underlying retinal pathology, the examiner is requested to render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not that such disorder was incurred in or aggravated by service.  The examiner must specifically comment upon the December 1993 in-service MRI study revealing a few areas of non-specific increased T-2 signal intensity in both the temporal lobe and posterior thalamus that were felt to be possibly related to ischemic episodes. In offering this assessment, the examiner must discuss the prior medical evidence in detail and reconcile any contradictory evidence.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptoms that he has experienced.  Any opinions expressed must be accompanied by a complete rationale.

3.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

4.  Then, readjudicate the Veteran's claim of entitlement to service connection for central nervous system ischemic changes.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


